DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tormasov, publication number: US 2019/0014176 in view of Singi, publication number: US 2019/0236548.

As per claims 1 and 9, Tormasov teaches a method for protecting data stored in an object storage, the method comprising: 

recording a transaction in a ledger for the object by the client such that the ledger attests to the transaction and to the object, wherein the transaction includes an action performed on the object and an identifier of the object (tracking transactions, data and metadata in blockchain, [0070-0072]); 
receiving an acknowledgement from the object store, wherein the acknowledgement indicates that an identifier of the object generated by the object store matches the identifier of the object provided by the client (verifying by indicating a match, [0066], verification being performed at cloud storage, [0061]); and 
logging the acknowledgement from the object store in the ledger (storing transactions in a blockchain, [0070]). 

Tormasov does not teach wherein the transaction further comprises an agreement that is accepted by the object storage or by a provider of the object storage when the acknowledgement is logged and wherein the agreement specifies a penalty; and
automatically performing the penalty when the agreement is broken.


automatically performing the penalty when the agreement is broken (a blockchain system where a smart contract enforces compliance and includes an automatic penalty, [0013-0016][0057]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Tormasov’s blockchain system to include compliance enforcement as described in Singi’s trust system for the advantage of managing system requirements and ensuring transparency and accountability in the system. 



As per claim 2, the combination teaches further comprising performing a write to the object storage (Tormasov: writing, [0052]).



As per claim 4, The combination teaches further comprising deleting the object from the object store (Tormasov: deleting, [0052]).

As per claim 5, The combination teaches further comprising entering a delete request transaction into the ledger such that the ledger attests to the delete request (Tormasov: deleting, [0052]).

As per claim 6, The combination teaches wherein the transaction further comprises an agreement that is accepted by the object storage or by a provider of the object storage (Tormasov: SLA, [0054]).

As per claim 7, The combination teaches further comprising enforcing the agreement, wherein the agreement is enforced at least by determining which of the client and the object storage is at fault based on information stored in the ledger (Tormasov: enforcing, [0004], determining if data was corrupted at the remote storage, [0007][0015][0055]).

As per claim 8, The combination teaches wherein the transaction comprises a smart contract between the client and the object storage or between a user and an object storage provider (Tormasov: SLA, [0054]).

As per claims 10 and 18, Tormasov teaches a method for writing an object to a cloud object storage, the method comprising: 
writing the object to the cloud object storage by a client (writing, [0052]); 
recording a transaction in a ledger reflecting that the object was written to the cloud object storage, wherein the transaction attests that the object was written to the cloud object storage and includes an identifier of the object and is associated with an agreement that specifies an availability of the object (tracking transactions, data and metadata in blockchain, [0070-0072]); and 
receiving an acknowledgement from the object store, wherein the acknowledgement indicates that an identifier of the object generated by the object store matches the identifier of the object provided by the client and wherein the acknowledgement constitutes acceptance of the agreement (verifying by indicating a match, [0066], verification being performed at cloud storage, [0061], verification associated with SLA, [0074]).



In an analogous art, Singi teaches enforcing the agreement by applying a penalty when determining that the agreement regarding the object is broken (a blockchain system where a smart contract enforces compliance and includes an automatic penalty, [0013-0016][0057]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Tormasov’s blockchain system to include compliance enforcement as described in Singi’s trust system for the advantage of managing system requirements and ensuring transparency and accountability in the system. 



As per claim 11, The combination teaches wherein the object is encrypted (Tormasov: encryption, [0055])



As per claim 13, The combination teaches further comprising deleting the object from the object store in a second transaction, wherein the second transaction includes a delete request and the identifier of the object to be deleted (Tormasov: deleting, [0052]).

As per claim 14, The combination teaches wherein the delete request is performed asynchronously (Tormasov: asynchronous communication, [0080]).

As per claim 15, The combination teaches wherein the ledger comprises a distributed ledger that is trusted or untrusted (Tormasov: blockchain, [0070-0072]).

As per claim 16, The combination teaches further comprising enforcing the agreement, wherein the agreement is enforced at least by determining which of the client and the object storage is at fault based on information stored in the ledger, wherein the agreement is enforced by a enforcement computer that accesses the ledger and the 

As per claim 17, The combination teaches wherein the transaction is associated with a private key of the client to verify an identify of the client (Tormasov: key, [0055]).

As per claim 19, Tormasov teaches a computing device for storing an object, the computing device comprising storage and a processor, the processor configured to: 
receive an object from a client; 
write the object to the storage (writing, [0052]); 
access a ledger to obtain an identifier of the object from a transaction stored in the ledger (accessing blockchain for hash, [0070-0072]); 
generate an identifier of the object and compare the generated identifier with the identifier retrieved from the ledger (comparing, [0066], );
acknowledge the transaction in the ledger when the generated identifier matches the identifier retrieved from the ledger (storing transactions in a blockchain, [0070]).


Enforcing the agreement, wherein the agreement includes a penalty that is automatically enforced after determining that the agreement is broken. 
In an analogous art, Singi teaches wherein the acknowledgement completes a smart contract with the client (determining contract based on context, [0018]); and
Enforcing the agreement, wherein the agreement includes a penalty that is automatically enforced after determining that the agreement is broken (a blockchain system where a smart contract enforces compliance and includes an automatic penalty, [0013-0016][0057]).

Therefore, it would have been obvious to one of ordinary skill in the art to modify Tormasov’s blockchain system to include compliance enforcement as described in Singi’s trust system for the advantage of managing system requirements and ensuring transparency and accountability in the system. 


As per claim 20, The combination teaches further comprising agreeing to an agreement associated with the transaction (Tormasov: verification associated with SLA, [0074]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450.  The examiner can normally be reached on Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUGBENGA O IDOWU/           Primary Examiner, Art Unit 2494